Name: Council Regulation (EEC) No 1417/82 of 18 May 1982 fixing for the 1982/83 marketing year the guarantee threshold for colza and rape seed and certain factors relating thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/ 13 COUNCIL REGULATION (EEC) No 1417/82 of 18 May 1982 fixing for the 1982/83 marketing year the guarantee threshold for colza and rape seed and certain factors relating thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the consequences as regards the level of the target prices and intervention prices in the event of the guarantee threshold being exceeded should also be stated, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1982/83 marketing year, the guarantee threshold for colza and rape seed referred to in Article 24a of Regulation No 136/66/EEC is hereby fixed at 2 150 000 tonnes . 2 . If Community production recorded, in accord ­ ance with Article 24a of Regulation (EEC) No 136/ 66/EEC, is greater than the guarantee threshold, there shall be a 1 % reduction in the 1983/84 target prices and intervention prices for every 50 000 tonnes in excess of the guarantee threshold , up to a maximum of 5 %. Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats 0 ), as last amended by Regulation (EEC) No 1413 /82 (2 ), and in particular Article 24a thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (3 ), Whereas the fixing of a guarantee threshold for colza and rape seed is required under Article 24a of Regulation No 136/66/EEC ; Whereas the guarantee threshold should be in keep ­ ing with a medium-term policy ; whereas , in the light of market prospects for colza and rape seed, the guarantee threshold for 1988/89 can be put at 3 300 000 tonnes ; Whereas , in the light of this medium-term policy and the level of production in 1980 to 1981 , the guarantee threshold for the 1982/83 marketing year should be fixed at 2 1 50 000 tonnes ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (') OJ No 1 72, 30 . 9 . 1966, p . 3025/66. (2 ) See page 6 of this Official Journal . (3 ) OJ No C 104, 26 . 4 . 1982, p . 25 .